Citation Nr: 9906196	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, including degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from May 1965 to December 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied an increased rating in 
excess of 10 percent for a left knee disability, described as 
residuals of a fracture of the left tibial plateau with 
degenerative changes.

In November 1998, a Travel Board hearing was held in 
Montgomery, before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1998).

The Board notes that the appellant submitted a VA Form 21-
4138, that was received by the RO in March 1990, in which he 
stated that he was seeking service connection for the 
aggravation of his left hip disorder that was secondary to 
the impaired function of the service-connected left knee.  
The RO subsequently issued rating decisions in June 1990, and 
July 1995, that only addressed the issue of direct service 
connection for aggravation of the pre-existing left hip 
disorder, but did not address the appellant's secondary 
service connection claim.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The matter is referred to the RO for appropriate 
action.


REMAND

The appellant contends that the knee disability at issue is 
more disabling than currently evaluated and that an increased 
rating is warranted.  The appellant maintains that he is 
entitled to an increased evaluation for his service-connected 
left knee disability because he suffers from marked and 
chronic pain and swelling of the left knee, as well as 
instability and limitation of motion.  He also contends that 
the medical evidence of record demonstrates that his left 
knee will require a total knee replacement procedure in the 
future.

Additionally, from a medical evidentiary standpoint, there is 
potentially insufficient medical evidence presently of record 
to address the appellant's claims, especially in light of 
recent legal holdings as explained below.  The Board notes 
that the most current medical evidence concerning the left 
knee disability is almost two years old and that, in 
reference to joints, factors such as limitation of or 
excessive motion, weakened motion, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must be addressed in the adjudication process.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The report of the VA examination conducted in 
April 1997 did not address a number of those factors, in 
particular, the question of pain on motion.

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or within the 
joint structures, should be considered as points of contact 
which are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, the 
Board notes that the evidence of record demonstrates that the 
appellant's service-connected left knee disability is 
apparently manifested by functional impairment due to 
degenerative changes with limitation of motion and that there 
is some question as to the existence of instability of the 
knee, in that no instability was found on physical 
examination but subluxation was found on radiographic 
examination.  The current evaluation of 10 percent has been 
assigned after consideration of Diagnostic Code 5259, as 
reflected by the August 1997 Statement of the Case (SOC).  

The VA General Counsel recently has issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The question of the 
existence of service related instability and/or the extent of 
arthritic changes and functional impairment in the left knee 
should be addressed by an appropriate examination and 
radiographic testing.  Likewise, the RO should consider 
application of 38 C.F.R. §§  4.55 and 4.59.

The Board also notes that the evidence of record indicates 
that the appellant has received treatment for his left knee 
from VA facilities in Birmingham, Montgomery, and Dothan, but 
the most recent VA medical records available only cover a 
period of three months in 1995.  These VA records also 
indicate that the appellant has been receiving medical 
treatment from a private physician, but no such records have 
been obtained and associated with the claims file.  
Furthermore, the evidentiary record indicates that appellant 
has been awarded Social Security Administration (SSA) 
benefits for a period of at least five or six years.  See the 
November 1998 Travel Board Hearing Transcript p. 6.  The 
claims file does not currently include any medical and/or 
vocational records associated with appellant's SSA benefits 
claim.  Medical and/or vocational records, if any, associated 
with appellant's SSA benefits claim might be material in 
deciding the appellate issue; and, consequently, the RO 
should attempt to obtain them prior to final appellate 
consideration of the issue on appeal.  See Lind v. Principi, 
3 Vet. App. 493, 494 (1992), Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992), and Hayes v. Brown, 9 Vet. App. 67, 73 
(1996). 

In light of the considerations discussed above, it is 
determined that medical examination of the appellant's left 
knee disability, as well as the gathering of medical records, 
is needed in this case.  This will permit evaluation of the 
severity of the service-connected left knee disability on 
both a schedular basis and an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), without prejudice to the appellant.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

In order to accomplish the necessary development with respect 
to the appellant's claim for a rating in excess of 10 percent 
for the left knee disability, including degenerative changes, 
and to ensure compliance with due process requirements, this 
case is REMANDED for the following development:  

1.  The RO should obtain copies of all 
relevant VA medical reports, including 
all outpatient and inpatient treatment 
folders from Birmingham, Montgomery, and 
Dothan.  These records should be 
associated with the claims file.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who have 
provided him with recent relevant 
evaluation or treatment for his left knee 
disability.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, if necessary, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to his claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The appellant should be scheduled for 
a VA examination specifically to 
determine the nature, severity and extent 
of the current orthopedic pathology of 
his left knee.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should identify 
objective manifestations attributable to 
the appellant's service-connected left 
knee disorder.  The examiner should note 
the range of motion for the left knee in 
degrees and should state what is 
considered normal range of knee motion.  
The examiner should describe to what 
extent, if any, the appellant has a left 
knee deformity, degenerative changes, 
swelling, instability or subluxation of 
the left knee, an altered gait or reduced 
function in the lower left extremity due 
to a service-connected disability.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be requested to describe 
whether any reported pain significantly 
limits the function of the appellant's 
knee during flare-ups or when the knee is 
used repeatedly.  Any limitation of knee 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
there is such painful joint motion and it 
is due to causes other than the service-
connected left knee disability, this 
should be commented upon and the examiner 
must state the reason or cause of the 
pain.  Any indications that the 
appellant's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must clearly state whether there is any 
evidence of recurrent subluxation or 
lateral instability and if so, to what 
extent.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim of 
entitlement to an increased rating, with 
consideration of all applicable 
precedential opinions, laws, regulations, 
as well as all Diagnostic Codes 
pertaining to the knee.  

6.  If the appellant's claim for an 
increased disability evaluation remains 
denied, the RO should then consider 
whether the case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.  The 
determination reached should be fully 
explained.

When this development has been completed, and if the benefits 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with applicable appellate procedures, including issuance of a 
supplemental statement of the case.  Consideration of the 
Court's holding in the Floyd case should be evidenced by this 
readjudication.  It is requested that the supplemental 
statement of the case specifically set forth the reasons and 
bases for the decision. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


